DETAILED ACTION
Claim Objections
Claims 2 and 6 are objected to because of the following informalities: 
In claim 2 (line 1) and claim 6 (line 1) “wherein” should recite --wherein: --.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 7-10,13-16) recites “a pivotable member including… a movable plate portion held between the support plate portion and a bearing face of the second screw member… a rotation restricting washer disposed between the movable plate portion and the bearing face of the second screw member, one of the support plate portion and the rotation restricting washer having a restricting piece extending in an axial direction of the pivot shaft”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 6,666,422).
As to claim 1, Lu et al. disclose a hinge device pivotably connecting an operation panel (pivotable member 10 supports the screen of a laptop; the screen constituting an operation panel; Figure 1, C2 L3-8) to a body of an image forming apparatus (not shown; fixed member 20 is fixed to a body of a laptop housing; Figure 1, C2 L3-8), the hinge device comprising: 
a fixed member 20 having a support plate portion 23 and fixed to the body; 
a first screw member 70 disposed non-turnably on the support plate portion; 
a second screw member 71 fastened to the first screw member; 
a pivotable member 10 including: 
a panel support portion 10 supporting the operation panel; and 
11 held between the support plate portion and a bearing face of the second screw member,
 the pivotable member being pivotable relative to the fixed member around the first screw member or the second screw member serving as a pivot shaft; and 
a rotation restricting washer 40 disposed between the movable plate portion and the bearing face of the second screw member, 
one of the support plate portion and the rotation restricting washer having a restricting piece 271 extending in an axial direction of the pivot shaft, 
the other one of the support plate portion and the rotation restricting washer having a receiving portion 41 that is fitted over the restricting piece to restrict turning of the rotation restricting washer relative to the support plate portion (Figures 1-7).  
As to claim 2, Lu et al. disclose a hinge device wherein: 
the rotation restricting washer 40 has an extension projecting radially outward, and 
the restricting piece or the receiving portion 41 is disposed on the extension (Figures 1-7).  
As to claim 3, Lu et al. disclose a hinge device wherein the movable plate portion 11 has a cutout 15 through which the restricting piece 271 passes to restrict a pivoting angle of the pivotable member 10 relative to the support plate portion 23 (Figures 1-7).
As to claim 4, Lu et al. disclose a hinge device comprising a friction washer 30 disposed between the support plate portion 23 and the movable plate portion 11 (Figures 1-7).
60,50 disposed between the movable plate portion 11 and the bearing face of the second screw member 71 (Figures 1-7).  
As to claim 6, Lu et al. disclose a hinge device wherein: 
the spring washer 60,50 includes a disc spring, and 
the disc spring in contact with the rotation restricting washer 40 is disposed such that a protruding face of the disc spring is in contact with the rotation restricting washer (Figures 1-7).  
As to claim 7, Lu et al. disclose an image forming apparatus comprising: 
an operation panel (pivotable member 10 supports the screen of a laptop; the screen constituting an operation panel; Figure 1, C2 L3-8) pivotable relative to a body of the apparatus (not shown; fixed member 20 is fixed to a body of a laptop housing; Figure 1, C2 L3-8), 
the body and the operation panel being connected using the hinge device 10,20 (Figures 1-7).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/01/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619